DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 6/1/2021 and 6/3/2021 have been entered.  Claims 2-7, 11, 13-16, 19, and 26-29 have been canceled.  New claims 30-35 have been added.  Claims 1, 8-10, 12, 17, 18, 20-25 and 30-35 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 8-10, 12, 17, 20-23, and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted in a prior office action, a claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Ferm and Boynton, 162 USPQ 504 (BdPatApp & Int 1969.)  In the instant case, claims 1, 9 and 17 have been amended to delete the previously recited molecular weight requirement of the polyol component (i) such that the currently claimed “polyol” that “is a polyether polyol, a polyester polyurethane polyol, or a polyether polyurethane polyol” may read upon the broadly claimed “aliphatic compound having a plurality of functional groups capable of reacting with an isocyanate group in one molecule, which aliphatic compound has a number average molecular weight within a range of 100 to 1,000”, e.g. when said polyol is an aliphatic polyol with a number average molecular weight within a range of 100 to 1,000, 
Claims 24 and 25 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In addition to the above, it is noted that claim 24 recites that “the outer adhesive layer is made of a urethane adhesive agent, which adhesive agent has been formed from a reaction mixture containing a polyether polyol, a polyester polyurethane polyol, or a polyether polyurethane polyol, and tolylene diisocyanate or diphenyl-methane diisocyanate, and trimethylolpropane, ethylene glycol or glycerin” (emphasis added), however, given that claim 1 from which claim 24 depends recites that “the outer side adhesive layer is made of a urethane adhesive agent, which adhesive agent has been formed from a reaction mixture containing” components (i), (ii), and (iii), it is unclear whether “a urethane adhesive agent” as recited in instant claim 24 and the components specifically recited in instant claim 24 correspond to “the” or “said” urethane adhesive agent and components (i), (ii) and (iii) of instant claim 1, respectively, or whether the components of claim 24 are in addition to the urethane adhesive agent and components recited in instant claim 1.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 1, 8-10, 12, 17, 18, 20-25 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US2009/0130407) in view of Simons (USPN 8,933,188).  Hata discloses a packaging material for shaped/molded battery cases, particularly for lithium-ion secondary batteries (e.g. “power storage device” as in instant claims 1, 9 and 17, as well as in instant claims 21-23) formed by deep drawing, comprising a heat resistant resin oriented film layer 2 constituting an outer layer, particularly an oriented polyamide or oriented polyester film; integrally laminated on an upper surface of an aluminum foil layer 4 via a first adhesive layer 5 (as an outer side adhesive agent); and a thermoplastic resin non-oriented film layer 3 constituting an inner layer, particularly a heat sealing polyolefin, integrally laminated on a lower face of the aluminum foil layer 4 via a second adhesive layer 6 (as an inner side adhesive agent); wherein the heat resistant resin oriented film layer 2 has a shrinkage percentage for a test piece of 10cm x 10cm heated in 95ºC hot water for 30 minutes, of 2 to 20%, preferably 5 to 10%, reading upon the claimed hot water shrinkage rate of 1.5% to 12%; and the packaging material is formed into a three-dimensional shape by deep drawing such that the thermoplastic resin layer 3 is arranged as an inner layer or faced inwardly into the three-dimensional shape (Entire document, particularly Abstract; Paragraphs 0001, 0008-0013, 0017, and 0029-0034; Examples.)  Hata discloses that the first adhesive layer 5, as an outer side adhesive agent, is not specifically limited but is preferably a urethane series adhesive layer made of a urethane series two-component adhesive such that forming can be performed more sharply (Paragraph 0043), and generally discloses examples wherein the packaging material is produced by preparing a laminated product comprising the above recited layers utilizing a urethane series adhesive 5 applied with a gravure roll and dried to some degree by heat prior to laminating a biaxially oriented nylon, polyethylene naphthalate .  
Hence, with regards to the claimed inventions as recited in instant claims 1, 9 and 17, Hata differs from the claimed inventions in that Hata does not specifically recite that the two-component urethane series adhesive as the outer side adhesive layer has been formed from a reaction mixture as recited in instant claims 1, 9 and 17, and that the prepared laminate is subjected to an aging processing step as recited in instant claims 9 and 17 for curing the adhesive layers prior to molding the packaging material.  However, Simons discloses a two component urethane laminating adhesive for laminating a polymeric film or metallic foil to another polymeric film or metallic foil such as an aluminum foil, particularly for packaging purposes, comprising two co-reactive components - Component A which comprises an isocyanate-functionalized component having two or more isocyanate groups per molecule (reading upon the claimed component (ii), Col. 2, lines 50-53); and Component B which comprise both a high functionality polyol such as polyester polyols or polyether polyols having four or more hydroxyl groups per molecule (reading upon the claimed component (i), Col. 7, line 5-Col. 9, line 14), and a lower functionality polymeric polyol having two or three hydroxyl groups per molecule, for example, a polymeric polyol having a number average molecular weight of from about 200 to about 5,000, including aliphatic polyether polyols as disclosed in Col. 10, lines 3-11, having a number average molecular weight of preferably about 100 to about 3000 (reading upon the broadly claimed component (iii), Col. 9, line 40-Col. 10, line 13), and optionally up to 15% by weight of one or more monomeric polyols containing two or three hydroxyl groups per molecule such as glycerol and trimethylolpropane (also reading upon the broadly claimed component (iii), prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way, and thus rendering the invention as recited in instant claim 1 as well as instant claims 9 and 17 given that the accelerating curing step disclosed by Simons would read upon the claimed “aging processing step” as discussed above, obvious over the teachings of Hata in view of Simons.
With regards to instant claims 8 and 18 which depend upon instant claim 1, the limitations of which have been discussed in detail above, it is further noted that although Simons does not specifically disclose that the resulting cured adhesive has a Young’s modulus as instantly claimed, given that the cured adhesive layer disclosed by Simons is formed from an adhesive composition comprising the same constituents as in the instantly claimed invention, it would have been obvious to one having ordinary skill in the art to reasonably expect a cured film produced from the adhesive disclosed by Simons as the outer adhesive layer in the invention taught by Hata to exhibit a Young’s modulus within the claimed range and/or one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum constituents and equivalent ratio of NCO/active hydrogen as taught by Simons (Col. 10, lines 27-54) to provide the desired cured film properties for a particular end use of the invention taught by Hata in view 
With regards to instant claim 10, in addition to the discussion above with respect to instant claim 9, Hata discloses that the second or inner side adhesive layer 6 is not specifically limited and may be, “[f]or example, an adhesive layer made of resin containing urethane series resin, acrylic resin or thermoplastic elastomer, or acid-modified polyolefin”, and hence it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any acrylic resin adhesive for the inner side adhesive 6 of Hata, wherein a thermosetting type acrylic adhesive is an obvious type of acrylic adhesive in the art and would have been obvious based upon the teachings of Hata in view of Simons, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 12, in addition to the discussion above with respect to instant claim 1, Hata discloses that the thermoplastic resin non-oriented film layer 3 is preferably polyethylene, polypropylene, olefin series copolymer or acid modification thereof, or ionomer, with examples utilizing polypropylene (Paragraph 0039), and given that Hata also discloses that the heat resistant resin oriented film layer 2 is preferably a biaxially-oriented polyamide film, a biaxially-oriented PEN film, or a biaxially-oriented PET film (Paragraph 0031), which are also utilized in the examples, Hata provides a clear teaching and/or suggestion that the “heat-resistant resin layer” has a melting point higher than the thermoplastic resin layer as the “heat-fusible resin layer” by at least 10ºC or 20ºC or higher, given that these polymers are the same as those disclosed for the corresponding layers in the instant invention and given known melting temperatures for the polymers disclosed by Hata for these layers, thereby rendering instant claim prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 20, Hata discloses that the heat resistant resin oriented film layer 2 can be a single layer or multiple layers (Paragraph 0041) and given that Simons discloses that the urethane adhesive may be applied to both substrate surfaces as discussed above, the teachings of Hata in view of Simons would suggest a layer containing a urethane resin (e.g. an inner layer of a multiple layer heat resistant resin oriented film 2 comprising urethane adhesive separate from the urethane adhesive coating provided on the adjacent metal foil) arranged between the heat-resistant resin layer and the outer side adhesive layer as instantly claimed, thereby rendering instant claim 20 obvious over the teachings of Hata in view of Simons.
With regards to instant claims 21-23, as noted above, Hata discloses that the packaging material is for shaped/molded battery cases, particularly for lithium-ion secondary batteries, and thus a packaged lithium-ion secondary battery and method of packaging the lithium-ion secondary battery as a power storage device into the packaging material as broadly recited in instant claims 21-23 would have been obvious over the teachings of Hata in view of Simons.
With regards to instant claims 24-25 and 30-35, as discussed in detail above with regards to instant claims 1, 9 and 17 from which claims 24-25 and 30-35 depend, Simons discloses that the Component B, as the polyol or active hydrogen component reactive with the isocyanate groups of Component A, may comprise up to 15wt% of one or more monomeric polyols containing two or three hydroxyl groups per molecule such as trimethylolpropane, reading upon the claimed component trimethylolpropane of instant claims 24-25 as well as the claimed aliphatic compound having a number average molecule weight within a range of 100 to 1,000 as prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US2009/0130407) in view of Simons (USPN 8,933,188), as applied above to instant claims 1, 8-10, 12, 17, 18, 20-25 and 30-35, and in further view of Kaibin (US2014/0370368).  The teachings of Hata in view of Simons discussed in detail above, and although Hata in view of prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 6/1/2021 have been fully considered but are not persuasive and/or moot in light of the new ground(s) of rejection present above that do(es) not rely upon the Hanaki reference, the teachings of which are specifically challenged by Applicant’s arguments 
The rejections as recited in the prior office action have been withdrawn by the Examiner in light of the Applicant’s claim amendments filed 6/1/2021 and 6/3/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787
August 2, 2021